UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):August 2, 2011 FFD Financial Corporation (Exact name of registrant as specified in its charter) Ohio 0-27916 34-1821148 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 321 North Wooster Avenue, Dover, Ohio44622 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code:(330) 364-7777 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17CFR 240.13e-4(c)) Section 2 – Financial Information Item 2.02Results of Operations and Financial Condition. On August 2, 2011, FFD Financial Corporation issued a press release regarding its earnings for the quarter and fiscal year ended June 30, 2011.The press release is attached as Exhibit99 hereto and is incorporated herein by reference. Section 9 – Financial Statements and Exhibits Item 9.01Financial Statements and Exhibits. (a) – (c).Not applicable. (d).Exhibits. Exhibit Number Description 99 Press Release of FFD Financial Corporation dated August 2, 2011 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. FFD FINANCIAL CORPORATION By: /s/ Robert R. Gerber Robert R. Gerber Senior Vice President, Chief Financial Officer and Treasurer Date:August 3, 2011
